DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species 1, claims 1-3 and 5-11 in the reply filed on 10/13/2020 is acknowledged.
Claims 12 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Response to Amendment
Applicant’s amendment filed 10/13/2020 has been entered and fully considered. Claims 1-3, 5-12 and 14-18 are pending, of which claims 1, 2, 10, 12, 16 and 18 are currently amended. Claims 4, 13 and 19 are cancelled. No new matter has been added.
In view of the amendment, claims 1-3 and 5-11 are rejected on new grounds under 35 USC 112. The previous rejections under 35 USC 103 are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a composition comprising Structure 1, Structure 3, and Structure 5”. This limitation is indefinite because Structures 3 and 5 overlap in scope. For example, in a case 1 and R3 are the same, Structure 3 when none of R1 to R4 are present is the same as Structure 5 when none of R1 to R4 are present, and Structure 3 when only R1, R3 and R4 are present is the same as Structure 5 when only R1, R3 and R4 are present. Accordingly, it is ambiguous whether a given composition comprises both or only one of Structure 3 and Structure 5.
Claim 1 recites “wherein zero to four of the R1 to R4 substituents may be present”. It is ambiguous whether this refers to the total number of substituents on all of structures 1, 3 and 5 collectively, or if it applies to each of structures 1, 3 and 5 individually.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “wherein zero to four of the R1 to R4 substituents may be present”, and the claim also recites “for structure 1, at least R1 is present” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0055513 A1 (Soloveichik) in view of US 2015/0266731 A1 (Boesmann) and US 2010/0221620 A1 (Muta).

    PNG
    media_image1.png
    231
    400
    media_image1.png
    Greyscale

Regarding claims 1-3, Soloveichik discloses an electrochemical energy conversion and storage system 10 comprising an electrochemical energy conversion device 12 in fluid communication with a source of an organic liquid carrier of hydrogen (LQHn) 14 (a hydrogen or electrochemically-regenerable liquid fuel) and an oxidant 36 [0021]. The electrochemical energy conversion device 12 receives, catalyzes and electrochemically oxidizes at least a portion of the hydrogen 16 contained in the organic liquid carrier of hydrogen LQHn 14 to generate electricity 18, a hydrogen depleted liquid LQ 20, and water 22 [0021]. The hydrogen depleted liquid LQ 20 may include both fully hydrogen depleted liquids and partially hydrogen depleted liquids [0021]. See Fig. 2.
Soloveichik further discloses that the appropriate organic liquid carrier of hydrogen 14 will vary from system to system, and the selection process will typically be based on criteria such as the hydrogen storage capacity of the carrier, the rate and the energy of dehydrogenation of the carrier, the boiling point of the carrier and the overall cost of the carrier [0021], but does not teach the claimed composition. Boesmann however teaches using a liquid mixture comprising two or more compounds selected from isomers of benzyltoluene and/or dibenzyltoluene as a liquid organic hydrogen carrier (LOHC) to bind and/or release hydrogen [0009]-[0011] for use in a fuel cell [0005], [0014], because it has a high hydrogen 1 is C1 alkyl and is the only substituent present. Dibenzyltoluene, illustrated in Fig. 2, when converted to its hydrogen-rich form is equivalent to the claimed Structure 3 when X is methylene and R1 is C1 alkyl and is the only substituent present, and to the claimed Structure 5 when X is methylene and R3 is C1 alkyl and is the only substituent present. The compounds may also have other alkylaromatic substituents, as illustrated generically in Fig. 3, and are used as in isomeric mix [0026]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the claimed composition, as in Boesmann, for the organic liquid carrier of hydrogen in Soloveichik, because it meets the criteria set forth by Soloveichik of hydrogen storage capacity and cost, as well as having additional advantages of low vapor pressure, high chemical and thermal stability, known and unconcerning toxicity and eco-toxicity, compatibility with all sealant and tank materials, a nearly unlimited lossless storage capacity, and a high energy density. Note that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301. See MPEP 2144.07.

    PNG
    media_image2.png
    203
    195
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    189
    307
    media_image3.png
    Greyscale
	 
    PNG
    media_image4.png
    169
    275
    media_image4.png
    Greyscale

Soloveichik does not teach a water source in fluid communication with the electrochemical energy conversion device. Muta however teaches supplying at least one of the anode and the cathode of a fuel cell with moisture directly from a water tank, whereby the degradation of the polymer electrolyte membrane can be suppressed [0029]. See Fig. 14. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include a water source, as in Muta, in fluid communication with the electrochemical energy conversion device of Soloveichik, because it could suppress degradation of the polymer electrolyte membrane.
The combination of Soloveichik, Boesmann and Muta does not explicitly teach that the water is used in the electrochemical partial oxidation of the hydrogen or electrochemically-regenerable liquid fuel to convert an alkyl ring substituent group on a cycloalkane or on an aromatic molecule to an alcohol, aldehyde, ketone, or carboxylic acid group product, however, these limitations are considered to be recitations of intended use which do not further define the structure of the claimed system, and thus are not given patentable weight. A statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus because apparatus claims must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. See MPEP 2114. It appears that the electrochemical energy conversion system taught by the combination would In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. See MPEP 2112. See also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.); MPEP 2115.
Regarding claim 5, Soloveichik in view of Boesmann and Muta discloses the electrochemical energy conversion system according to Claim l. Soloveichik further discloses wherein the electrochemical energy conversion device is a proton electrolyte membrane (PEM) fuel cell, comprising an anode, a cathode and a proton conducting membrane (Soloveichik, Paras. [0008];[0022];[0037] Fig. 2 electrochemical energy conversion device 12 comprises a PEM fuel cell 12 that includes a solid electrolyte 24 that separates an anode portion 26 and a cathode portion 28; Para. [0024] The solid electrolyte 24 typically comprises a proton conducting membrane). 
Regarding Claim 6, Soloveichik in view of Boesmann and Muta discloses the electrochemical energy conversion system, according to claim 5. Soloveichik further discloses wherein the electrochemical energy conversion system further comprises a catalyst which is 
Regarding claim 7, Soloveichik in view of Boesmann and Muta discloses the electrochemical energy conversion system, according to Claim 6. Soloveichik further discloses wherein the catalyst is selected from a group consisting of: palladium, platinum, iridium, rhodium, ruthenium nickel and combinations thereof (Soloveichik, Para. [0022] PEM fuel cell 12 further comprises a catalyst 30, typically disposed on the anodic side of the solid electrolyte 24, for accelerating the disassociating of the O—H and C—H bonds and oxidation of hydrogen 16 from the liquid carrier of hydrogen 14 ... the catalyst 30 comprises palladium, platinum, rhodium, ruthenium, nickel, cobalt, iron, copper and combinations thereof). 
Regarding claim 8, Soloveichik in view of Boesmann and Muta discloses the electrochemical energy conversion system, according to Claim 6. Soloveichik further discloses wherein the catalyst comprises a metal coordination compound that is tethered to a carbon support, wherein the metal may be selected from a group consisting of palladium, platinum, iridium, rhodium, ruthenium, and nickel, (Soloveichik, Para. [0022] PEM fuel cell 12 further comprises a catalyst 30, typically disposed on the anodic side of the solid electrolyte 24, for accelerating the disassociating of the O—H and C – H bonds and oxidation of hydrogen 16 from the liquid carrier of hydrogen 14 ... the catalyst 30 is a group VIII metal, such as finely dispersed metal alloys and transition metal complexes with multidentate P- or N-containing ligands on 
Regarding claim 9, Soloveichik in view of Boesmann and Muta discloses the electrochemical energy conversion system, according to Claim 5. Soloveichik further discloses wherein the proton conducting membrane is selected from the group consisting of: sulfonated polymers, phosphonated polymers and inorganic­organic composite materials (Soloveichik, Para. [0024) the electrolyte comprises sulfonated polysulfones or polybenzimidazoles). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0055513 A1 (Soloveichik) in view of US 2015/0266731 A1 (Boesmann) and US 2010/0221620 A1 (Muta), as applied to claims 1-3 and 5-9 above, and further in view of US 20100196594 A1 (Kim).
Regarding Claim 10, Soloveichik in view of Boesmann and Muta discloses the electrochemical energy conversion system, according to claim 5. Soloveichik fails to explicitly disclose wherein the proton-exchange membrane is selected from the group consisting of: poly (2,5-benzyimidazole) (PBI), combinations of poly(2,5-benzimidazole) and phosphoric acid, combinations of poly(2,5-benzimidazole) with a long chain perfluoroalkylsulfonic acid, and combinations of poly(2,5-benzimidazole) with phosphoric acid and a heteropolyacid. However, Kim is in the field of membrane electrode assemblies for use in fuel cells (Kim, Abstract), and teaches wherein the proton-exchange membrane is selected from the group consisting of: poly (2,5-benzyimidazole) (PBI), combinations of poly(2,5-benzimidazole) and phosphoric acid, combinations of poly(2,5-benzimidazole) with a long chain perfluoroalkylsulfonic acid, and combinations of poly(2,5-benzimidazole) with phosphoric acid and a heteropolyacid (Kim, Para. [0053] poly(2,5-benzimidazole) used as a membrane in the fuel cell). It would have been . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0055513 A1 (Soloveichik) in view of US 2015/0266731 A1 (Boesmann) and US 2010/0221620 A1 (Muta), as applied to claims 1-3 and 5-9 above, and further in view of US 20120196745 A1 (Pak).
Regarding Claim 11, Soloveichik in view of Boesmann discloses the electrochemical energy conversion system, according to Claim 6. Soloveichik further discloses wherein a carbon-tethered platinum metal complex catalyst is employed at the anode of the electrochemical energy conversion device (Soloveichik, Para. [0022] PEM fuel cell 12 further comprises a catalyst 30, typically disposed on the anodic side of the solid electrolyte ... the catalyst 30 is a transition metal complexes with multidentate P- or N-containing ligands on high-surface-area conductive supports like carbon ... the catalyst 30 comprises ruthenium, i.e. a group VIII metal... transition metals used comprises palladium, platinum, rhodium, ruthenium, nickel, cobalt, iron, copper). Soloveichik fails to explicitly disclose mesoporous carbon. However, Pak is in the field of catalyst supports for use in fuel cells (Pak, Abstract; Para. [0019]), and teaches mesoporous carbon (Pak, Para. [0019] anode composed of a mesoporous carbon supporting a metal catalyst). It would have been obvious to one of ordinary skill in the art at the time of the .

Response to Arguments
Applicant’s arguments filed 03/09/2020 have been fully considered but they are not persuasive.
In response to applicant's arguments that the claimed electrochemical energy conversion system forms oxygen-containing products as spent fuel and operates under particular reaction conditions including using a significant amount of water, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In particular, the applicant argues that the references do not teach the claimed reactions, but has failed to show any structural difference from the fuel cell system of Soloveichik as modified by Boesmann and Muta, or to show that such system would not be capable of performing the claimed reactions. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 II. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case, the fuel cell system of the combination of Soloveichik, Boesmann and Muta would be inherently capable of performing the same reaction to produce the same products as claimed, because it has the same structure and uses the same compositions as claimed. See MPEP 2112.01. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). 
See also MPEP 2115. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable. In In re Casey.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to use the compound taught by Boesmann is found in paragraphs [0013] and [0017] of Boesmann, which teaches that it has many important advantages, such as a high hydrogen storage capacity, low vapor pressure, high chemical and thermal stability, inexpensive industrial availability, known and unconcerning toxicity and eco-toxicity, compatibility with all sealant and tank materials, a nearly unlimited lossless storage capacity, a high energy density and low costs.
Furthermore, the advantages taught by Boesmann are consistent with the desired properties taught by Soloveichik. See paragraph [0021], which teaches that the appropriate organic liquid carrier of hydrogen will vary from system to system and the selection process will typically be based on criteria such as the hydrogen storage capacity of the carrier, the rate and the energy of dehydrogenation of the carrier, the boiling point of the carrier and the overall cost of the carrier. Note that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); 2144.06 II. 
The applicant further argues that the thermal stability taught by Boesmann is unnecessary and that the hydrocarbon fuels of Boesmann are more difficult to activate than the diols of Soloveichik. However, “‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted)); MPEP 2143.01 V.
In response to applicant's argument that the teachings of Muta are only relevant to a shut-down operation of a hydrogen PEM fuel cell, it is noted that the fuel cell of Soloveichik is a hydrogen PEM fuel cell (see paragraph [0022]), and is inherently capable of being shut down, therefore the teachings of Muta are relevant. Furthermore, timing of the operation of the water supply is an intended use, and does not structurally differentiate the claimed system from the system of Soloveichik as modified by Boesmann and Muta. The water source taught by Muta has the same structure as claimed and would be fully capable of supplying water during normal operation in any desired amount.
In response to applicant’s argument that Muta teaches adding water to either the anode or the cathode streams, note that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123. Moreover, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the water is added to the anode, not the cathode) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). What is claimed is “a water source in fluid communication with the electrochemical energy conversion device”, which encompasses fluid communication with either side of the fuel cell.
The applicant further argues that the function of the claimed catalyst is different from that of Soloveichik, but has failed to show any structural difference. Soloveichik in paragraph [0022] discloses the same catalysts as claimed, namely, palladium, platinum, rhodium, ruthenium, nickel and combinations thereof.
     In response to applicant's argument that Kim teaches a list of polymer compositions, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
     The applicant further argues that Kim does not teach any of the claimed combinations with PBI, however these combinations are recited only in the alternative, and therefore are not required by the claim. Rather, PBI by itself is also included in the claimed Markush group, and therefore is fully sufficient to meet the claim.
For the above reasons, the previous rejections are being maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727